UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-7461


DAVID BRIGHTWELL,

                    Plaintiff - Appellant,

             v.

MCI-J WARDEN J. PHILLIP MORGAN; COMMISSIONER OF CORRECTION
O. WAYNE HILL; F. TODD TAYLOR, Executive Director of the IGO; ROBIN
WOOLFORD, Deputy Director of the IGO; AUDREY BROWN, Administrative
Officer II, Inmate Grievance Office; C.O. II KELLEN KRANICH, a/k/a Bobby Hill;
SGT. ABIODUN ADAMOLEKUN; ROBERT DEAN, Security Chief; SGT.
SHEILA SCHMITT, Institutional Administrative Remedy Procedure Coordinator
for MCI-J; MAJOR SHANEA ROSS, formerly Captain,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-03807-RDB)


Submitted: February 25, 2021                                   Decided: March 2, 2021


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David Brightwell, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      David Brightwell appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Brightwell v. Morgan, No. 1:18-cv-

03807-RDB (D. Md. Sept. 15, 2020). We also deny Brightwell’s motion for appointment

of counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3